Citation Nr: 0516004	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected migraine syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1989 to November 
1992.  This appeal comes before the Board of Veterans' 
Appeals (Board or BVA) from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That rating decision, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for asthma and granted service connection for 
headaches, characterized as migraine syndrome.  The RO 
assigned an initial 10 percent evaluation for that 
disability.  The veteran timely disagreed with that rating 
decision in February 2003 and submitted a timely substantive 
appeal in May 2003.

During a June 2003 personal hearing, the veteran withdrew an 
appeal for service connection for a vision disorder.  The 
written transcript of that hearing is associated with the 
claims file.  The veteran's withdrawal of the appeal of that 
issue is valid.  No claim for service connection for a vision 
disorder is before the Board for appellate review.

In her May 2003 substantive appeal, the veteran indicated 
that she wanted a hearing before the BVA at the local RO (a 
Travel Board hearing).  However, the veteran submitted a 
signed statement requesting that she be afforded a hearing 
before a Decision Review Officer rather than a hearing before 
the BVA.  The veteran's May 2003 withdrawal of her request 
for a Travel Board hearing is valid, and appellate review may 
proceed.

After reviewing the record, the Board finds that the issues 
on appeal are more accurately stated as described on the 
title page of this decision.

The claim for service connection for asthma is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this appeal, all identified evidence relevant to the claim 
has been sought, and the veteran has testified that no 
additional medical evidence is available, so all statutory 
duties to the veteran have been met.  

2.  The veteran's testimony that she experiences headaches 
characterized by photosensitivity, photopsia, phonophobia, 
and pain, and which are sometimes prostrating, and which 
require medications, and that these headaches occur 
approximately two or three times per month, is credible.  


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for 
migraine syndrome, but no higher evaluation, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to an initial 
evaluation in excess of 10 percent for her service-connected 
migraine syndrome because of the frequency and severity of 
the attacks.  



Preliminary Matters:  Duties to Notify & to Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which redefined the obligations of VA with respect to the 
duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, was enacted before the 
veteran filed the claims underlying this appeal in May 2001.  
Thus, the VCAA applies to the claims before the Board on 
appeal.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various portions of the VCAA to a particular claim.]

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the veteran was specifically advised by the RO, 
in the January 2003 rating decision, that her service medical 
records documented treatment of headaches in service and that 
the VA examination noted headaches several times per month.  
The veteran was notified of the criteria for an evaluation in 
excess of 10 percent.  The statement of the case (SOC), 
issued in May 2003, notified the veteran of the evidence 
required to establish entitlement to a higher initial 
evaluation and advised the veteran of the actions that VA 
could take to assist the veteran in obtaining evidence, and 
of the time in which the veteran could submit or identify 
evidence, providing the veteran with the complete text of 38 
C.F.R. § 3.159, as revised to incorporate and implement the 
provisions of the VCAA.  In addition, the RO provided the 
complete text of Diagnostic Code 8100, which provides the 
criteria for evaluation of disability due to migraine 
headaches.  Following the veteran's testimony at her personal 
hearing, a supplemental statement of the case (SSOC) was 
issued in July 2003.

Following the issuance of the May 2003 SOC, the veteran 
testified at a personal hearing.  At that hearing, she 
testified that he had not been recently seen by a physician 
for her migraine headaches, as her prescription for the 
medication she used would not expire until 2004.  The veteran 
testified that she had not been seen by any provider other 
than through the military base.  As those clinical records 
are already associated with the claims file, the veteran's 
testimony establishes that no other records relevant to the 
claim for an increased initial evaluation for migraine 
syndrome are available.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than a year has elapsed since the veteran was last 
advised of the complete text of 38 C.F.R. § 3.159, and the 
Board may complete appellate review.  Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 2670 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).  

It is noted that the decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, the veteran's 
initial claim, the claim for service connection for migraine 
syndrome, was granted, and the veteran was provided with the 
complete text of 38 C.F.R. § 3.159 prior to the July 2003 
SSOC which denied an initial evaluation in excess of 10 
percent for migraine headache syndrome.  

The claim of entitlement to a higher initial evaluation is a 
downstream issue from the veteran's claim of entitlement to 
service connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  
VA's General Counsel has held that a VCAA notice is not 
required for such downstream issues.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (2004).  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  See also McCutcheon v. 
Principi, 17 Vet. App. 559 (2004).

The notices provided to the appellant clearly satisfied the 
duty to notify the veteran of applicable law and regulations 
and of the evidence required to substantiate the claim at 
issue in this appeal.  The notifications clearly advised the 
appellant to identify or submit any relevant evidence.  The 
content of the notices complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
provided the complete text of 38 C.F.R. § 3.159, as 
revised to implement the VCAA.  The Board finds that the 
claimant has indeed been notified that she should 
provide or identify any and all evidence relevant to the 
claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

Moreover, as the veteran herself has testified that there is 
no other available medical evidence, and as the Board has 
accepted her personal testimony as credible, the record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Appellate review may proceed, consistent with the VCAA.

Law and regulations applicable to a claim for an increased 
evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to separate 
evaluations for separate disabilities where the 
symptomatology is distinct and separate.  Id. at 262.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1.  
The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).

Factual background

Post-service and clinical records stated in December 1998 
reflect that the veteran sought treatment for severe 
headaches with blackouts.  Midrin was prescribed.  

On VA examination conducted in December 2002, the veteran 
reported that her headaches lasted up to 24 hours at a time, 
occurring once or twice per month, usually associated with 
nausea and vomiting, photopsia, photophobia, and phonophobia, 
requiring her to lie down in a darkened room.  The headaches 
were usually relieved by Midrin.  The veteran reported that 
she was unable to work when she had a headache.  The veteran 
reported that she was employed.  The veteran was alert, 
cooperative and oriented, with no impairment of speech, 
memory, or thinking.  Cranial nerve function was intact.  
Gate and station were normal.  All muscle groups exhibited 
normal strength.  Reflexes were symmetric.  Sensory 
examination was intact.  The examiner concluded that the 
veteran had migraine syndrome with no neurologic disability.  

During her June 2003 personal hearing, the veteran testified 
that her prescription for Midrin was refillable at VA and 
that her current prescription did not expire until 2004, so 
she had not been recently seen by a physician, and had been 
last seen by the military base providers.  She testified that 
her headaches occurred two or three times a month with the 
worst headaches lasting up to two days in duration.

Analysis

The veteran's migraine syndrome is evaluated under the 
criteria in the rating schedule for migraines, contained in 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraines with 
characteristic prostrating attacks averaging one episode in 2 
months over the last several months warrant the assignment of 
a 10 percent evaluation.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation is warranted for 
migraines with very frequent and completely prostrating and 
prolonged attacks which produce severe economic 
inadaptability.  The rating schedule does not provide for 
higher than a 50 percent evaluation for headaches.

The veteran reported, at the time of her VA examination, that 
she suffered from severe headaches requiring use of Midrin on 
an average of one to two times per month.  She reported 
photosensitivity, requiring her to lie down in a dark room to 
recover during these episodes.  The VA examiner has rendered 
no contrary opinion to the veteran's contention that she 
suffered from severe headaches that occurred one or two times 
per month, and that the headaches required her to sometimes 
lie down in a dark room, limiting her physical activity.  
Thus, these headaches appear to be prostrating in nature, 
even though the veteran is not required to consult a 
physician each time she has a prostrating headache.  In this 
regard, the Board notes that the veteran's current 
medication, Midrin, was prescribed following her report that 
the headaches were so bad she lost consciousness.  

It is the Board's opinion that, given this evidence, the 
issue as to whether the veteran's migraine syndrome symptoms 
more nearly reflect the criteria for a 30 percent schedular 
rating is at least in equipoise, as the evidence at least 
shows that the headaches occur at least once a month, and 
suggests that the headaches are prostrating at times, 
although not requiring a physician's order for bed rest each 
time.  Resolving reasonable doubt in favor of the veteran, a 
30 percent rating is granted for service-connected migraine 
syndrome.

However, the evidence establishes that the criteria for the 
next higher evaluation, a 50 percent evaluation, for migraine 
syndrome, are not met.  At the time of VA examination, the 
veteran reported that her headaches were once or twice a 
month.  At her personal hearing, the veteran testified that 
the headaches occurred two or three times per month.  The 
veteran testified that she had to stay in a dim, dark room 
until the headache passed, after she took her medication, but 
she clearly testified that she was not currently seeking 
medical care for the headaches.  She testified that she would 
be required to seek medical care so her medication would not 
run out.    

The veteran's testimony that she had not required medical 
care for some period of time, and that her medication had not 
yet run out, is clear evidence that the headaches do not 
occur so "frequently" or are not so "completely prostrating 
and prolonged" as to meet the criteria for a 50 percent 
evaluation.  In particular, the veteran did not testify to 
serious interference from her headaches with either 
employment or her family responsibilities, nor did the 
veteran's testimony or statements suggest that such evidence 
might be available.  Rather, the veteran's testimony and 
statements are unfavorable to a finding supporting an initial 
evaluation in excess of 30 percent for migraine syndrome.  As 
the evidence is contrary to such a finding, the preponderance 
of the evidence is against an evaluation in excess of 30 
percent for migraine syndrome.  The provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable initial evaluation.  


ORDER

A 30 percent initial evaluation, but no higher evaluation, is 
granted for migraine syndrome, subject to controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The veteran requested VA examination regarding the 
relationship between her military service and onset of 
allergies.  As the veteran's service medical records do 
reflect that she was treated for several upper respiratory 
tract infections or sinusitis during her service, the Board 
agrees that she should be afforded VA examination and that an 
opinion which responds to her contentions should be rendered.  

The Board further notes the veteran's testimony that she was 
treated on numerous occasions for breathing problems during 
service and that Proventil, an inhaler, was first prescribed 
for her while she was in service in January or February of 
1990.  The veteran should be afforded the opportunity to 
supplement the entries in her service medical records with 
alternative types of evidence that such medication was 
prescribed in service.

On Remand, the veteran should be provided specific 
notification of the enactment of the VCAA, of the evidence 
required to substantiate her claim for service connection for 
asthma, of the types of alternative evidence she may submit, 
and what evidence she is responsible to obtain as well as 
what evidence VA will assist her to obtain.  Then, any 
additional actions which are required as a result of changes 
in interpretation of the VCAA or in case law which may be 
issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is her 
responsibility to identify any evidence 
relevant to her claim, of any type she 
wants VA to attempt to obtain, including 
clinical records or employment records.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  If there are any additional 
documents, reports, or types of records 
which might substantiate her claim for 
service connection for asthma, she should 
identify or submit such records.  In any 
event, the veteran should be specifically 
asked to provide any evidence in her 
possession or to identify any evidence 
that might be obtained that might 
substantiate the claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be advised of 
alternative types of records which might 
substantiate her claims for service 
connection for asthma, particularly her 
claim that she was treated with an 
inhaler during service.  She should be 
afforded the opportunity to identify the 
pharmacy from which she obtained 
medications for asthma or allergies 
during service, and the pharmacy from 
which she obtained medications for asthma 
or allergies during the year proximate to 
her service discharge, and an attempt to 
obtain records of the medications 
dispensed by any identified pharmacy or 
pharmacies should be made.  The veteran 
should be advised that copies or 
originals of prescriptions from the 
relevant time period, or records of 
medications maintained for insurance, 
tax, or reimbursement purposes would be 
relevant, as would statements from fellow 
former servicemembers, fellow employees 
or others who observed use of such 
medications during the relevant time 
period, and the like.

3.  The veteran should again be afforded 
the opportunity to identify any records 
of treatment for asthma which are not yet 
of record.  The records of the veteran's 
current treatment for asthma or 
allergies, from June 2003 to the present, 
should be obtained.

The veteran should also be afforded the 
opportunity to identify records of 
treatment by any private providers not 
yet of record, if there are any such 
records, and all records identified by 
the veteran should be obtained.  

4.  The veteran should be afforded VA 
examination.  The claims file, with the 
veteran's most recent treatment records 
associated, should be made available to 
the examiner in connection with the 
examination and pertinent documents 
therein, including service medical 
records, should be reviewed by the 
examiner.  Any indicated tests should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent likelihood or greater) 
that the veteran's asthma was first 
manifested in service or was permanently 
aggravated in service.  

5.  The veteran is hereby notified that 
it is her responsibility to report for 
any scheduled VA examination(s) and to 
cooperate in the development of her 
claim.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  If the 
veteran does not report for the scheduled 
examination, documentation should be 
associated with the claims file showing 
that notice of the examination was sent 
to the veteran's last known address.  If 
any notice afforded the veteran is 
returned as undeliverable, the RO should 
so indicate.  

6.  If any decision with respect to the 
claim on appeal remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


